Citation Nr: 0718569	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-15 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
thymoma, status post excision of the thymus.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to January 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2004, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Roanoke RO.  A 
transcript of this hearing is of record.

The Board notes that the veteran's January 2004 notice of 
disagreement included the issue of entitlement to an initial 
rating in excess of 10 percent for a fractured left radial 
head with ulnar nerve impingement.  In a January 2004 rating 
decision, the veteran was granted separate 10 percent ratings 
for joint impairment and neurological impairment.  He 
informed VA that he was satisfied with the January 2004 
rating decision and that he only wished to pursue his claims 
for service connection for thymoma and a skin rash.  

The issue of entitlement to service connection for residuals 
of thymoma, status post excision of the thymus, is addressed 
in the remand that follows the order section of this 
decision.

FINDING OF FACT

A chronic skin disorder was not present in service or until 
years thereafter, and the appellant's current skin disability 
has been attributed to known clinical diagnoses and is not 
etiologically related to service.  


CONCLUSION OF LAW

The veteran's skin disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in January 2006, subsequent to 
its initial adjudication of the claim.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in March 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

As a preliminary matter, the Board notes that the veteran's 
skin disability has been attributed to known clinical 
diagnoses.  Therefore, the presumptive provisions relating to 
undiagnosed illnesses are not applicable to this claim.

The veteran contends that he developed athlete's foot during 
service in the Persian Gulf which then spread to his chest 
and under arms following his separation from active duty.  
Service medical records show that the veteran was seen on a 
few occasions with complaints of in-grown toe nail, but no 
skin rash of the foot was ever noted.  In fact, service 
medical records are negative for evidence of a skin disorder.

The post-service medical evidence of record establishes that 
the veteran was diagnosed and treated for athlete's foot, 
tinea pedis, and onychomycosis at the VA Medical Center 
(VAMC).  At his December 2001 VA examination he was diagnosed 
with a tinea type rash, though his skin was clear upon 
physical examination.  In addition, his VAMC doctors have 
noted that his rash of both axillae is the result of 
friction,  moisture, and irritation of the skin.  Although 
the post-service medical evidence of record shows that the 
veteran currently has a skin disability, there is no post-
service medical evidence of this disability until 1998, four 
years after the veteran's discharge from service.  There is 
also no medical evidence of a nexus between the veteran's 
current skin disability and his military service.  

In essence, the evidence of a nexus between the veteran's 
current skin disability and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a skin disability is 
denied.





REMAND

The record reflects that the veteran was initially found to 
have a thymus tumor in 1999.  His private physician has 
opined that abnormal thymic tissue was present and 
proliferating while the veteran was on active duty.  He has 
also stated that the veteran's thymus tumor resulted from a 
developmental abnormality and that there was no evidence to 
indicate that it progressed at a faster than normal rate 
during or as a result of the veteran's period of active duty.

In view of this medical evidence and the fact that no 
pertinent abnormality was found on the veteran's entrance 
onto active duty, the Board has determined that the veteran 
should be afforded a VA examination to determine the etiology 
of his thymoma.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of his thymoma.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

Based upon the examination results and 
the review of the claims folder, the 
examiner should answer the following 
questions. 

Is there a 50 percent or better 
probability that the veteran's 
thymus tumor was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

If the examiner believes that it 
clearly and unmistakably existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity as a 
result of service?

If the examiner believes that the 
disorder was not present during 
service, is there a 50 percent or 
better probability that the disorder 
is etiologically related to the 
veteran's military service?

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


